Citation Nr: 0208855	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  02-08 701	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased (compensable) original rating for 
bilateral hearing loss.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1943 to November 1945.

2.  In a February 2001 rating decision the RO granted the 
veteran's claim for service connection for bilateral hearing 
loss and assigned a noncompensable disability evaluation; the 
veteran subsequently perfected an appeal as to this issue.  

3.  On July 19, 2002, prior to the promulgation of a decision 
in the appeal, the Board of Veterans' Appeals (Board) 
received notification from the veteran that a withdrawal of 
this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By means of a rating decision dated in February 2001, the RO 
granted the veteran's claim for service connection for 
bilateral hearing loss; a noncompensable rating was assigned.  
The veteran subsequently perfected an appeal as to this 
issue, essentially seeking a compensable rating.  In a 
statement received by the Board in July 2002, signed by the 
veteran, he indicated, in pertinent part:  "Please cancel my 
appeal."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.

(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



